Citation Nr: 1809186	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to Agent Orange exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO, inter alia, denied entitlement to service connection for diabetes mellitus.  

The Veteran testified during Board video-conference hearing in May 2016 before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

Most recently, in September 2017, the Board remanded the matter for further development of the evidence, and it is now returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran served in Korea from November 1975 to December 1976, after the presumptive period between April 1, 1968, and August 31, 1971, is not presumed to have been exposed to herbicide agents during service, and was not actually exposed to herbicide agents during service, to include during service on Johnson Island/Atoll.

2.  Type II diabetes mellitus did not manifest in service or for many years thereafter and is unrelated to service. 


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes mellitus are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Pursuant to the Board's September 2017 remand, the RO obtained a medical opinion in December 2017.  For the reasons indicated in the discussion below, the opinion is adequate to decide the claim.  Thus, there has been substantial compliance with the Board's remand directives and VA's duty to assist.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has not raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis

The Veteran asserted that his diabetes mellitus is due to Agent Orange exposure during his service in the Republic of South Korean from November 1975 to December 1976 and Johnston Atoll in Hawaii from February 1990 to February 1993.  Specifically, during his May 2016 hearing, he asserted that during his service in Korean, he was a clerk and worked in maintenance and handed equipment from Vietnam that was covered in dust and film and that he was told that it had a chemical residue on it.  The Veteran also stated that he was a liaison man and that he handled supplies and shipping supplies during his service in Johnston Atoll.  He stated that he saw foam coming from barrels in open bunkers and that he saw crystal residue on the ground.  He had to wear gas masks.  He also indicated that service members returned from Vietnam to check Agent Orange inventory and that it was on their clothing.  The Veteran also asserts that night sweats as noted in 1991 was an early manifestation of his diabetes mellitus. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  For the showing of chronic disease, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes is a chronic disease.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, which includes Type II diabetes mellitus, are presumptively service-connected.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  While veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the Veteran in this case served in Korea and Johnston Atoll in Hawaii. Certain veterans who served in Korea are presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by DoD, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iv).  The revised regulation became effective on February 24, 2011.  76 Fed. Reg. 4245 (Jan. 25, 2011).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.
Considering the record in light of the above-noted legal authority, the Board finds that service connection for Type II diabetes mellitus must be denied.

Post-service VA treatment records dated in March 2002 reflect that the Veteran was diagnosed with diabetes mellitus.  A March 2017 VA examination reflects a diagnosis of Type II diabetes mellitus.  The remaining questions are whether the disability was incurred in service, may be presumed to have been incurred in service, or was otherwise related to in-service injury or disease. 

An October 2011 Memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) reflects that the Veteran was assigned to the Johnson Island Atoll Chemical Agent Disposal System, Johnson Island from February 1990 to October 1993 and that he performed his duty with the Johnson Island Liaison Office at Ft. Shafter Hawaii.  It further indicated that all Agent Orange stocks to Johnson Atoll were destroyed in 1977.  The Veteran's military personnel records also indicate that the Veteran served in Korea from November 1975 to December 1976. 

The evidence thus reflects that the Veteran was not exposed to Agent Orange while in Johnston Atoll or Korea.  The JSRRC's October 2011 memorandum, obtained in accordance with the VA's Adjudication Procedural Manual, confirms that Agent Orange stocks to Johnson Atoll were destroyed in 1977, approximately ten years prior to the Veteran's service.  See VA Adjudication Manual, M21-1, IV,ii,1.H.6.B. (updated August 7, 2015); previously M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  While VA's Adjudication Manual is not binding on the Board, the information regarding Agent Orange at Johnson Island is relevant to this claim.  In addition, the Veteran's service in Korea began in November 1975, which is years after the presumptive Agent Orange exposure period for Veterans who served in Korea.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his travel arrangements and his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The weight of the evidence, however, reflects that at the time he was at Johnson Island and in Korea, exposure to Agent Orange was unlikely, and VA laws and regulations require that the evidence be at least evenly balanced to warrant application of the benefit of the doubt rule.  38 U.S.C. §5107(b); 38 C.F.R. §3.102.   Consequently, in light of the service records, the Veteran's service in Korea outside of the presumptive period, and the October 2011 JSRRC memorandum that there is no record of such exposure in Johnston Atoll, entitlement to service connection for Type II diabetes mellitus due to Agent Orange exposure is not warranted. 

The Veteran also alleges that the February 1981 in-service notation was an initial manifestation of Type II diabetes mellitus.  The Board observes that the Veteran's service treatment records (STRs) are do not contain any notations regarding complaints or findings of diabetes mellitus and the Veteran had normal blood glucose levels in November 1991 and in his January 1995 separation examination.  No abnormalities with respect to such condition was noted in the January 1995 separation examination report.

The March 2017 VA examiner could not provide an opinion without speculation.  A December 2017 VA physician opined that the Veteran's Type II diabetes mellitus was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The physician noted the STRs note a February 1981 visit where he complained of "nocturnal sweats last week" and was "[f]eeling well today."  The physician explained there were no other symptoms of URI, UTI, or GI symptoms reported and the physical examination was within normal limits.  The plan was for a tine test.  The physician noted a Report of Medical examination in September 1984 shows a report of negative sugar on urinalysis and no diagnosis of diabetes is noted and a Report of Medical examination of November 1991 noted negative sugar on urinalysis and FBS (fasting blood sugar) of 110 and no diagnosis of diabetes was listed.  She also noted a report of Medical examination in January 1995 for retirement listed negative sugar on urinalysis and Glucose of 106, and no diagnosis of diabetes was listed.  Further, there was no complaint of night sweats on the retirement physical and the two reported glucose readings were normal.

The physician indicated the following: based on the review of the STRs, there was only one episode of complaints of night sweats thus reflecting an acute and self-limiting problem, and there is no evidence to support a chronic condition relating to night sweats in service.  She explained night sweats are not a common or customary symptom of diabetes.  As indicated in the STRs, one would think of tuberculosis first and thus the plan for the tine test.  The Veteran had objective evidence per lab tests of a normal glucose in 1991 and on his retirement physical in 1995.  On his original August 1995 VA examination, there was no history of diabetes.
The primary care notes in March 2002 had a notation of new onset diabetes.  There was no lab work recorded for that day.  He started treatment with Glipizide for diabetes in November 2002.    

Therefore, based on the evidence of record, the physician opined diabetes was not diagnosed until March 2002 and there is no evidence in the STRs to confirm diabetes during service as noted by normal glucose readings.  She also explained that one episode of night sweats is not sufficient to state it was an early manifestation of diabetes, nor did it lead to the development of diabetes seven years later.  Based on review of all available records, the physician opined it is less likely than not that his diabetes had its onset during service, nor is it related to the one episode of night sweats.

The VA physician who provided the opinion explicitly rendered a conclusion that weighs against a finding of service connection for the Veteran's Type II diabetes mellitus.  As the physician explained the reasons for her conclusions based on an accurate characterization of the evidence, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).
 
Significantly, there is no contrary medical evidence or opinion of record that tends to show a nexus between diabetes and service and the Veteran has not presented or identified any such supporting evidence or opinion.  Further, the post-service evidence reflects the first diagnosis of diabetes mellitus was in March 2002, well beyond the period for establishing service connection for diabetes mellitus as a chronic disease on a presumptive basis, and the weight of the above evidence reflects that there were no symptoms in service, during the one year presumptive period, or for many years thereafter that were early manifestations of this disease.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  As diabetes, a chronic disease, did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service, entitlement to service connection is not warranted on a direct or presumptive basis.

Furthermore, as for any direct assertions by the Veteran, or any representative that there exists a medical relationship between the Veteran's Type II diabetes mellitus and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the etiology of Type II diabetes mellitus is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As none of the identified individuals is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative opinion on this question.
 
For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for Type II diabetes mellitus on a direct or presumptive basis.  The benefit-of-the-doubt doctrine is not for application and the claim must therefore be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

 Entitlement to service connection for Type II diabetes mellitus is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


